Citation Nr: 0417972	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a right 
femoral pseudoaneurysm, with femoral nerve palsy and history 
of phlebitis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to August 
1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2000 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2003.  


FINDING OF FACT

Residuals of a right femoral pseudoaneurysm, with femoral 
nerve palsy and history of phlebitis, are currently 
manifested by intermittent numbness on the anteromedial 
aspect of the right thigh and right groin, weakness of right 
hip flexion and quadriceps measured as 4/5, mild atrophy of 
the medial right thigh muscle, sensation diminished to 
pinprick and impaired movement of the right leg, which is 
comparable to moderate incomplete paralysis of the femoral 
nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right femoral pseudoaneurysm, with femoral 
nerve palsy and history of phlebitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Both the statement of the case, furnished in April 2002 and 
the March  2004 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in January 2004 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide, and requested that the 
veteran submit any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
initial decision in this case pre-dated the VCAA.  However, 
the veteran was not prejudiced by this timing because, after 
the VCAA-compliant letter of January 2004, the claim was re-
adjudicated in the March 2004 supplemental statement of the 
case without "taint" from prior adjudications.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a VA examination during the course of this claim and 
had the opportunity for a hearing on appeal.  The Board 
remanded the issue, in part, to insure compliance with the 
VCAA.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Compensation benefits for the residuals of a right femoral 
pseudoaneurysm, with femoral nerve palsy and history of 
phlebitis was granted by the RO pursuant to 38 U.S.C.A. 
§ 1151 in a rating decision dated in September 1995.  The 
initial rating was 10 percent disabling.  This rating 
remained in effect until increased to the current level of 20 
percent by rating decision of the RO dated in April 1998.  

An examination was conducted by VA in July 2000.  At that 
time, the veteran reported disability from "anterior crural 
nerve injury."  It was noted that the veteran had had a 
catheterization procedure at VA in 1985 and that following 
this procedure, he had developed a pseudoaneurysm in the 
right groin.  He complained that he had difficulty walking 
and did not feel that he could control his right leg as well 
following this procedure.  On examination, it was noted that 
the veteran had mild slowing of rapid alternating movements 
performed in the right hand and right leg.  There was no 
dysmetria.  Motor examination showed weakened hip flexion on 
the right, which was rated as 5-/5.  There was decreased 
sensation in the medial aspect of the right thigh.  Reflex 
examination and station and gait seemed to be normal.  The 
pertinent assessment was right anterior crural nerve injury, 

VA outpatient treatment records, dated from September 1999 
through October 2003, have been received and reviewed.  These 
records show treatment for various disorders, but no 
indication of a worsening of the veteran right lower 
extremity nerve problems.  From January 2002 to October 2003, 
the veteran indicated that he had no new neurologic symptoms.  

An examination was conducted by VA in January 2004.  At that 
time, the veteran's history of right femoral nerve palsy 
following cardiac catheterization to the right groin was 
reviewed.  The veteran stated that he had difficulty in 
walking and in controlling his right leg and losing balance 
on occasion.  He also stood up and walked slowly.  He had 
complaints of numbness on the anteromedial aspect of the 
right thigh and right groin, intermittently.  There was no 
burning, dysesthesia or pain.  He also had a history of 
phlebitis of the leg.  On examination, he had slight weakness 
of the right hand and right leg, but there was no dysmetria.  
Right hip flexion strength was 4/5.  The right quadriceps was 
4/5 and right foot ankle dorsiflexion and plantar flexion was 
5/5.  There was mild atrophy noted on the right thigh muscle, 
medial aspect.  Both knee jerks were 2-1/2 and symmetrical.  
Ankle jerks were 1+ and symmetrical.  Cerebellar coordination 
was slower and impaired, with right heel to shin and some 
difficulty in getting up and walking slowly in gait.  Romberg 
was positive.  Tandem gait was slightly ataxic on the left 
and broad based.  Sensation to pinprick was diminished on the 
right anteromedial aspect of the right thigh.  The diagnosis 
was status post right anterior crural nerve injury secondary 
to cardiac catheterization in the right groin done in 1985, 
followed by pseudoaneurysm of the right groin and femoral 
nerve palsy.  It was commented that the severity of the 
current neurological deficit on the right thigh was moderate 
in nature and basically non-progressive and stable.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's right lower extremity disorder is rated on the 
basis of paralysis of the anterior crural (femoral) nerve.  
For moderate incomplete paralysis, a 20 percent rating is 
warranted; for severe incomplete paralysis, a 30 percent 
rating is warranted; for complete paralysis of the quadriceps 
extensor muscles, a 40 percent rating is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The veteran's right anterior crural nerve injury is currently 
manifested by intermittent numbness on the anteromedial 
aspect of the right thigh and right groin, weakness of right 
hip flexion and quadriceps measured as 4/5, mild atrophy of 
the medial right thigh muscle, sensation diminished to 
pinprick and impaired movement of the right leg.  This 
disability has been characterized as moderate impairment, 
non-progressive, and stable.  There is no symptomatology 
consistent with complete or severe paralysis of the 
quadriceps extensor muscles.  As such, a rating in excess of 
20 percent is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 20 percent for an increased rating for 
residuals of a right femoral pseudoaneurysm, with femoral 
nerve palsy and history of phlebitis, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



